IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 08-30413
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JACK WILLIE

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CV-1340
                             USDC No. 2:01-CR-236-4
                             USDC No. 2:06-CV-1341
                             USDC No. 2:01-CR-292-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Jack Willie, federal prisoner # 27690-034, appeals
the denial of his 28 U.S.C. § 2255 motion in which he challenged his conviction
and sentence for conspiracy to distribute cocaine and cocaine base and being a
felon in possession of a firearm. Willie asserts that the district court abused its


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30413

discretion by denying relief without first conducting an evidentiary hearing. He
contends that he was entitled to relief on his claim that counsel was ineffective
based on counsel’s failure to build a trusting attorney-client relationship, which
resulted in Willie’s refusal to consider engaging in plea discussions. He also
urges that counsel was ineffective in failing to prepare him to testify in his own
behalf.
      Willie fails to reassert his claims of ineffective assistance advanced in the
district court regarding (1) counsel’s failure to object to the 21 U.S.C. § 851
sentence enhancement, (2) the imposition of supervised release, and (3) the
sufficiency of the indictment. He also fails to reassert his claim of ineffective
assistance of appellate counsel. As Willie has not briefed these issues in this
court, they are deemed abandoned. See Hughes v. Johnson, 191 F.3d 607, 613
(5th Cir. 1999).
      Willie fails to show that counsel’s performance was deficient or that there
was a reasonable probability that the outcome would have been different but for
counsel’s alleged errors. See Strickland v. Washington, 466 U.S. 668, 694 (1984).
As Willie has not shown the likely merit of his allegations, he has failed to
demonstrate that the district court abused its discretion in denying an
evidentiary hearing. See United States v. Edwards, 442 F.3d 258, 264 (5th Cir.
2006); United States v. Bartholemew, 974 F.2d 39, 41 (5th Cir. 1992). The
judgment of the district court is AFFIRMED.




                                        2